DISSENTING OPINION ON SUGGESTION OF ERROR.
The point here decided was given painstaking consideration by the court and its views were expressed after weighing carefully the effect of Ferguson v. Board of Sup'rs, 71 Miss. 524, 14 So. 81. The point was not made res nova by the enactment of Chapter 171, Laws of 1934. The amendment of former views, even though accepted after assiduous study, is not to be deplored, but rather seen as the outreach of a persistent desire to attain certitude and justice. I have no quarrel with my associates in thus evidencing an open mindedness which is a wholesome guarantee against arbitrary views, but I am of the opinion that what we have done is not to decide this case but rather Ferguson v. Board of Sup'rs, which I am unable to distinguish. The majority opinion overrules it without forthrightly so deciding. I feel that I am still bound by its holding unless it is directly repudiated.
I find no force in later decisions which involve the same statute as here, but where not only was the exact question not raised, but on the other hand the Ferguson case was cited with approval. For these reasons I am constrained to adhere to the former opinion.
I am authorized by the CHIEF JUSTICE to state that he concurs in these views.